1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Grady LLOYD, Plaintiff-Appellant,v.COUNTY OF GREENVILLE;  Judge Bartlett, Magistrate Judge,Greenville County, Defendants-Appellees.
No. 93-6639.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 9, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joseph F. Anderson, Jr., District Judge.  (CA-93-684)
Grady Lloyd, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Grady Lloyd appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lloyd v. County of Greenville, No. CA-93-684 (D.S.C. May 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED